Title: To George Washington from Benjamin Harrison, 7 December 1785
From: Harrison, Benjamin
To: Washington, George



My dear Sir
Richmond Decr 7th 1785.

I have the pleasure to enclose to you a copy of the act of assembly, pass’d in consequence of your letter to the Governor, which I hope will meet your entire approbation. your conduct on this occasion will add new lustre to your character and fully prove, if there was a doubt remaining in the melevolent hearts of any, that all your actions have been dictated by the pure motives of virtue and a love to your country. That you may live to perfect any plan you shall think fit to adopt is the fervent wish of Dear Sir your most affectionate and obedient Humble Servant

Benj. Harrison

